Case held, decision reserved and matter remitted to Supreme Court, Monroe County, for a hearing, in accordance with the following memorandum: We remit for a hearing (CPL 210.45 [6]; see, People v Berkowitz, 50 NY2d 333, 348-349) and for findings of fact with respect to defendant’s speedy trial claims. The court erred in denying defendant’s motion without a hearing. Several factual issues were raised in the motion papers as to whether the People exercised due diligence and made reasonable efforts to secure defendant’s presence in the jurisdiction for trial. Accordingly, a hearing must be held to determine whether the People are entitled to exclude certain periods of delay in computing the time in which they must be ready for trial under CPL 30.30 (1) (a), (see, People v Santos, 68 NY2d 859, 861-862). (Appeal from judgment of Supreme Court, Monroe County, Bergin, J. —burglary, third degree, and other offenses.) Present — Dillon, P. J., Doerr, Boomer, Green and Davis, JJ.